                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                   AKRON DIVISION

IN RE:                                            IN PROCEEDINGS UNDER CHAPTER 7

TODD C. LAWRENCE                                              CASE NO: 19-50098

         Debtor                                         JUDGE: ALAN M. KOSCHIK

       MOTION TO VACATE ORDER GRANTING RELIEF FROM STAY AND
     ABANDONMENT TO NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER

         NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper, and hereby respectfully

moves this Court to vacate the Order granting Relief from Stay and Abandonment, entered May

13, 2019 (docket # 20).

         The Movant herein represents that the Debtor has submitted funds to become current on

his mortgage. Additionally, the parties wish to enter into a Reaffirmation Agreement relating to

the mortgage that encumbers the Debtor’s real property, 90 South River Road, Munroe Falls, OH

44262.

         WHEREFORE, the Movant herein requests that this Court approve this Motion and sign

the Agreed Order uploaded concurrently with this Motion.



                                             /s/ Chris E. Manolis
                                             Chris E. Manolis (0076197)
                                             SHAPIRO, VAN ESS, PHILLIPS &
                                             BARRAGATE, LLP
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             (513) 396-8100
                                             (847) 627-8805-fax
                                             Attorney for Movant
                                             cmanolis@logs.com




19-50098-amk       Doc 30     FILED 06/03/19     ENTERED 06/03/19 10:49:39           Page 1 of 2
                                   CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 3rd day of June, 2019, a copy of the
foregoing was served to the following:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

        Mark Franklin Graziani, Graziani Law, LLC, on behalf of Todd Lawrence a/k/a Todd C
        Lawrence, debtor(s), at mark_graziani@yahoo.com

        Kathryn A. Belfance, on behalf of the Chapter 7 Trustee’s office at kb@rlbllp.com

        United States Trustee at Registered address @usdoj.gov

And by regular U.S. mail, postage prepaid, on:

        Todd Lawrence a/k/a Todd C Lawrence, 90 South River Road, Munroe Falls, OH 44262

        Susan Lawrence, 90 South River Road, Munroe Falls, OH 44262

        Kristen M. Scalise, CPA, CFE, Ohio Building, 175 S. Main St., Suite 400, Akron, OH
        44308


                                             /s/ Chris E. Manolis
                                             Shapiro, Van Ess, Phillips & Barragate, LLP
                                             Chris E. Manolis (OH-0076197)
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             Phone: (216) 373-3117
                                             Fax: (847) 627-8805
                                             Email: cmanolis@logs.com
19-034068 BK01; tr; May 29, 2019




19-50098-amk        Doc 30     FILED 06/03/19    ENTERED 06/03/19 10:49:39           Page 2 of 2
